Case: 18-20112      Document: 00515215536         Page: 1    Date Filed: 11/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 18-20112
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                    November 26, 2019
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

LOUIS CLIFFORD SMITH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-467-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Louis Clifford Smith appeals his conviction for receipt of child
pornography, access with intent to view child pornography, and possession of
child pornography. As part of a plea agreement, Smith reserved the right to
appeal the denial of his motion to suppress.                  This case concerns the
implications of a Network Investigative Technique (NIT) warrant issued in the
Eastern District of Virginia, authorizing the Federal Bureau of Investigation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20112    Document: 00515215536       Page: 2   Date Filed: 11/26/2019


                                   No. 18-20112

to use malware in identifying and prosecuting users of a child-pornography
website known as “Playpen,” which operated on an anonymous network.
      Smith argues that the district court erred by denying his motion to
suppress. He contends that the issuance of the NIT warrant by the magistrate
judge in the Eastern District of Virginia violated Federal Rule of Criminal
Procedure 41(b) and 28 U.S.C. § 636 and that the district court erred by
concluding that the good-faith exception to the exclusionary rule is
inapplicable. Finally, he argues that there were no exigent circumstances
justifying a warrantless search.
      When reviewing the denial of a motion to suppress evidence, this court
reviews the district court’s factual findings for clear error and its conclusions
of law de novo. United States v. Froman, 355 F.3d 882, 888 (5th Cir. 2004).
“[T]he determination of the reasonableness of a law enforcement officer’s
reliance upon a warrant issued by a magistrate for purposes of determining
the applicability of the good-faith exception to the exclusionary rule” is a
question of law that is reviewed de novo. United States v. Jarman, 847 F.3d
259, 264 (5th Cir. 2017) (internal quotation marks, ellipsis, and citation
omitted). Nevertheless, this court must view the evidence “in the light most
favorable to the prevailing party, here, the Government.”           Id. (internal
quotation marks and citation omitted). A district court’s denial of a motion to
suppress should be upheld “if there is any reasonable view of the evidence to
support it.” United States v. Contreras, 905 F.3d 853, 857 (5th Cir. 2018)
(internal quotation marks and citation omitted).
      In light of our recent decision in United States v. Ganzer, 922 F.3d 579,
590 (5th Cir. 2019), cert. denied, 2019 WL 4923239 (U.S. Oct. 7, 2019) (No. 19-
5339), we AFFIRM the district court’s denial of Smith’s motion to suppress.
See United States v. Pawlak, 935 F.3d 337, 346-48 (5th Cir. 2019).



                                        2